902 F.2d 1009
284 U.S.App.D.C. 183
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.John Roche HOULLIER, Appellant,v.S & V ENTERPRISES-GEORGETOWN, INC.
No. 89-7101.
United States Court of Appeals, District of Columbia Circuit.
May 24, 1990.

Before MIKVA, BUCKLEY and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the district court's order filed March 8, 1989 be affirmed.  As the Supreme Court has stated, the "linchpin" of Rule 15(c) is "notice and notice within the limitations period."   See Schiavone v. Fortune, 106 S.Ct. 2379, 2385 (1986);  Fed.R.Civ.P. 15(c).  In this case, it is clear that appellee did not receive notice of the institution of appellant's action until after the three-year statute of limitations had expired.  For this reason, appellant's second amended complaint, properly naming appellee as defendant, did not relate back to appellant's timely-filed original complaint and hence dismissal of the action was proper.  See Fed.R.Civ.P. 15(c);  D.C.Code Sec. 12-301(3).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.